DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi, JP2000356950.
Regarding claims 1 and 2, Wakabayashi teaches a sheet member comprising a substrate (2 of Fig. 2), a colored layer (4 of Fig. 2) provided on the substrate, and a phosphorescent layer (1 of Fig. 2) provided on substrate in an overlapping manner with the colored layer and adjacent with the colored layer. Wakabayashi teaches regions of the substrate where the colored layer and/or phosphorescent layer are absent (Fig. 2). 
The teachings of Wakabayashi differ from the present invention in that although Wakabayashi teaches colored regions where the phosphorescent layer is absent (Fig. 1), Wakabayashi does not specifically teach that these regions (corresponding to the claimed “first colored layer” and “first area”) may have a different transparency than that of the colored areas where the phosphorescent material is present (corresponding to the claimed “second colored layer” and “second area”). It would, however, have been obvious to one of ordinary skill in the art to select an appropriate transparency for each colored area of the display based on the intended appearance of the display, as Wakabayashi explicitly teaches that the colored portion of the display is intended to present an image both via internal phosphorescent illumination and via external illumination (¶ [0007]-[0008]), and one of ordinary skill in the art would have understood that portions of the sheet intended to display an image via internal illumination would need to be transparent, while portions of the sheet intended to display an image via external illumination would not need to be transparent. It would have been obvious to one or ordinary skill in the art to make the colored portions of the sheet of Wakabayashi where the phosphorescent layer is not present have a lower transparency than regions where the phosphorescent layer is present, as doing so would facilitate the use of the colored areas without phosphorescent material in displaying an image via external illumination. 
Regarding claims 3 and 4, the claims appear to be statements of intended use that do not impart any specific structural limitations, and as such cannot distinguish the claimed invention. Nevertheless, either side of the product of Wakabayashi could be used as a front side or back side. 
Regarding claim 5 and 8, Wakabayashi teaches that the first and second regions are present in a distributed manner (Fig. 2). 
Regarding claims 6 and 7, Wakabayashi teaches application of the colored layers and phosphorescent layers via printing (¶ [0003], [0009]). Additionally, it would have been obvious to one of ordinary skill in the art that virtually any suitable application method could be used to deposit the layers of Wakabayashi, including printing. 

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because they do not apply to the present rejections.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785